                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                   NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     REMON MCDANIEL,                                      Case No. 18-cv-04656-SI
                                   7                      Plaintiff,
                                                                                              ORDER DENYING REQUEST FOR
                                   8                v.                                        COUNSEL AND EXTENDING
                                                                                              DEADLINE
                                   9     M. SPEARMAN,
                                                                                              Re: Dkt. Nos. 13, 15
                                  10                      Defendant.

                                  11             Petitioner has filed a request that counsel be appointed to represent him in this action. A
                                  12   district court may appoint counsel to represent a habeas petitioner whenever “the court determines
Northern District of California
 United States District Court




                                  13   that the interests of justice so require” and such person is financially unable to obtain representation.
                                  14   18 U.S.C. § 3006A(a)(2)(B). The decision to appoint counsel is within the discretion of the district
                                  15   court. See Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986). Appointment is mandatory only
                                  16   when the circumstances of a particular case indicate that appointed counsel is necessary to prevent
                                  17   due process violations. See id. The interests of justice do not require appointment of counsel in this
                                  18   action as it appears to be time-barred. The request for appointment of counsel is DENIED. Docket
                                  19   No. 13.
                                  20             Respondent has requested an extension of the deadline to file a reply in support of his motion
                                  21   to dismiss the petition as untimely. Upon due consideration of the request and declaration of
                                  22   attorney Bridget Billeter, the court GRANTS the request for an extension of the deadline to file a
                                  23   reply in support of the motion to dismiss. Docket No. 15. Respondent must file and serve his reply
                                  24   brief, if any, no later than January 31, 2019.
                                  25             IT IS SO ORDERED.
                                  26   Dated: January 4, 2019
                                  27                                                      ______________________________________
                                                                                          SUSAN ILLSTON
                                  28                                                      United States District Judge
